Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                CASE NO.:

   ALEXANDER MOORE, an Individual

             Plaintiff,
   v.

   CITY OF MIAMI, a political subdivision of
   the State of Florida,

             Defendant.


                                               COMPLAINT

                                                Introduction

           Plaintiff, ALEXANDER MOORE, (“Moore”) sues Defendant, CITY OF Miami, (“the

  City”) for disability discrimination in its employment practices, which caused Moore damages.


                                          Jurisdiction and Parties


        1. This is an action for damages. Plaintiff, ALEXANDER MOORE, brings this lawsuit for

  discrimination pursuant to the Americans with Disabilities Act (ADA) of 1990 and its

  Amendments of 2008, 42 U.S.C. §12101 et seq.; and the Florida Civil Rights Act of 1992, Fla.

  Stat. §760.10, et seq. (FCRA).

        2. Moore is a natural person, sui juris, who is a resident of the State of Florida and resides in

  Miami-Dade County, Florida.

        3. Defendant, CITY OF MIAMI is a municipality incorporated in the State of Florida.


                                                 Page 1 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 8



      4. At all times material hereto, Moore was an “aggrieved person” as defined by the FCRA,

  Fla. Stat. § 760.02 (10).

      5. Miami employs more than 15 employees and is Moore’ employer within the meaning of

  FCRA, Fla. Stat. § 760.02(7); and Civil Rights Act of 1964, 42 U.S.C §2000e (b).

      6. At all times during his employment relationship with Defendant, Moore was Defendant’s

  “employee” as defined by FCRA, Fla. Stat. § 760.02 et seq.; and ADA, 42 U.S.C. §12111 (5)(A).

      7. This Court has jurisdiction pursuant to 28 U.S.C. §1331, 28 U.S.C.§1332, 28 U.S.C.

  §1343(3) and (4) and 28 U.S.C. §1367(a).

      8. Venue is proper under 28 U.S.C. § 1391(b) because all of the discriminatory acts

  complained by Moore occurred within this judicial district and because the City of Miami is located

  within this judicial district.

      9. All conditions precedent have been satisfied, waived or excused before the filing of the

  instant lawsuit.

                                         General Allegations


      10. Plaintiff, ALEXANDER MOORE, was employed as a probational police officer with

  Defendant, CITY OF MIAMI on April 5, 2016.

      11. Moore was scheduled to obtain his permanent status with the City on October 5, 2017.

      12. During his probationary period, Moore suffered a seizure-like episodes at work. Moore

  sought and obtained medical treatment for the episodes and Moore was able to perform the

  essential duties of the job by being allowed to take his medication.




                                               Page 2 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 8



     13. Despite Moore being able and willing to perform the essential functions of his job with or

  without reasonable accommodation from the City, the City insisted that he be subjected to a

  fitness for duty examination.

     14. In February 2017, Moore then went to a specialist that recommended additional testing.

     15. Moore was able and willing to work, but the City considered or perceived him as a disabled

  or impaired from performing his duties.

     16. On March 16, 2017, Moore met with the City and was advised that he would be terminated

  due to his medical condition.

     17. Moore requested that he be allowed to submit an alternate medical opinion regarding his

  condition.

     18. In June 2017, Moore obtained an evaluation indicating that he had no symptoms nor any

  side effects from his medication.

     19. Despite the evaluation, the doctor for the City still labeled Moore as not fit for duty.

     20. Instead of allowing Moore additional time to recover from his medical condition, the City

  decided to terminate him from his position as a police officer.

     21. The City likewise failed to consider any other accommodation it could have made for

  Moore to allow him to keep his position as a police officer.

     22. Moore’s perceived disability was a motivating factor in City’s decision for terminating

  Moore’s employment

     23. As a result of the failure of the City to provide an accommodation, Moore has suffered

  emotional and financial damage.



                                               Page 3 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 8



                                            Count I – Disability
    (Employment Discrimination Based on Disability Pursuant to the Fla. Civ. Rights Act of 1992
                              Fla. Stat. § 760.01, et seq. (FCRA))

      24. Plaintiff incorporates and realleges paragraphs 1 through 22 as though fully set forth

  herein.

      25. Plaintiff was qualified for the police officer position with Defendant.

      26. Plaintiff’s medical condition constituted a disability that substantially limited his life

  activities, such as his ability to work.

      27. Instead of accommodating Plaintiff, Defendant terminated Plaintiff’s employment.

      28. Defendant’s refusal to make a reasonable accommodation for Plaintiff’s disability was a

  violation of Plaintiff’s rights under the FCRA.

      29. As a direct and proximate result of the foregoing, Plaintiff suffered and continues to suffer

  severe emotional and financial damages.

      30. As a result of Defendant’s actions, Plaintiff was forced to retain the undersigned counsel

  to file this action.

      WHEREFORE, Plaintiff respectfully requests that this Court:

              a. Assume jurisdiction of this cause of action and the parties;

              b. Issue a judgment declaring and finding that Defendant’s actions, practices and
                 procedures as stated above constitute discrimination in violation of Plaintiff’s rights
                 as secured by the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and,

              c. Order Defendant to make Plaintiff whole, as he was adversely affected by the
                 activities described herein, by providing lost wages, compensatory damages,
                 punitive damages, prejudgment interest, and any other damages allowed in action
                 under the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and,




                                                Page 4 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 5 of 8



             d. Enter an award and judgment for attorney’s fees and costs, and all other further
                relief that this Court deems necessary and proper.
                                         Count II – Disability
       (Pursuant to the Americans with Disabilities Act of 1990 and its Amendments (ADA))


      31. Plaintiff incorporates and realleges paragraphs 1 through 22 as though fully set forth

  herein.

      32. Plaintiff was qualified for the police officer position with Defendant.

      33. Plaintiff’s medical condition constituted a disability that substantially limited his life

  activities, such as his ability to work.

      34. Instead of accommodating Plaintiff, Defendant terminated Plaintiff’s employment.

      35. Defendant’s refusal to make a reasonable accommodation for Plaintiff’s disability was a

  violation of Plaintiff’s rights under the ADA.

      36. As a direct and proximate result of the foregoing, Plaintiff suffered and continues to suffer

  severe emotional and financial damages.

      37. As a result of Defendant’s actions, Plaintiff was forced to retain the undersigned counsel

  to file this action.

      WHEREFORE, Plaintiff respectfully requests that this Court:

              a. Assume jurisdiction of this cause of action and the parties;

              b. Issue a judgment declaring and finding that Defendant’s actions, practices and
                 procedures as stated above constitute discrimination in violation of Plaintiff’s rights
                 as secured by the Americans with Disabilities Act, 29 U.S.C. §1201 et seq; and,

              c. Order Defendant to make Plaintiff whole, as he was adversely affected by the
                 activities described herein, by providing lost wages, compensatory damages,
                 punitive damages, prejudgment interest, and any other damages allowed in action
                 under the Americans with Disabilities Act, 29 U.S.C. §1201 et seq; and,

                                                Page 5 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 6 of 8




              d. Enter an award and judgment for attorney’s fees and costs, and all other further
                 relief that this Court deems necessary and proper.



                                     Count III – Perceived Disability
    (Employment Discrimination Based on Disability Pursuant to the Fla. Civ. Rights Act of 1992
                              Fla. Stat. § 760.01, et seq. (FCRA))

      38. Plaintiff incorporates and realleges paragraphs 1 through 22 as though fully set forth

  herein.

      39. Plaintiff was qualified for the police officer position with Defendant.

      40. Plaintiff’s medical condition was perceived as a disability by Defendant.

      41. Defendant terminated Plaintiff because of its perception that he was disabled and could

  not perform his duties.

      42. Defendant’s termination of Plaintiff due to his perceived disability was a violation of

  Plaintiff’s rights under the FCRA.

      43. As a direct and proximate result of the foregoing, Plaintiff suffered and continues to suffer

  severe emotional and financial damages.

      44. As a result of Defendant’s actions, Plaintiff was forced to retain the undersigned counsel

  to file this action.

      WHEREFORE, Plaintiff respectfully requests that this Court:

              e. Assume jurisdiction of this cause of action and the parties;

              f. Issue a judgment declaring and finding that Defendant’s actions, practices and
                 procedures as stated above constitute discrimination in violation of Plaintiff’s rights
                 as secured by the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and,


                                                Page 6 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 7 of 8



              g. Order Defendant to make Plaintiff whole, as he was adversely affected by the
                 activities described herein, by providing lost wages, compensatory damages,
                 punitive damages, prejudgment interest, and any other damages allowed in action
                 under the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and,

              h. Enter an award and judgment for attorney’s fees and costs, and all other further
                 relief that this Court deems necessary and proper.



                                     Count IV – Perceived Disability
       (Pursuant to the Americans with Disabilities Act of 1990 and its Amendments (ADA))

      45. Plaintiff incorporates and realleges paragraphs 1 through 22 as though fully set forth

  herein.

      46. Plaintiff was qualified for the police officer position with Defendant.

      47. Plaintiff’s medical condition was perceived as a disability by Defendant.

      48. Defendant terminated Plaintiff because of its perception that he was disabled and could

  not perform his duties.

      49. Defendant’s termination of Plaintiff due to his perceived disability was a violation of

  Plaintiff’s rights under the ADA.

      50. As a direct and proximate result of the foregoing, Plaintiff suffered and continues to suffer

  severe emotional and financial damages.

      51. As a result of Defendant’s actions, Plaintiff was forced to retain the undersigned counsel

  to file this action.

      WHEREFORE, Plaintiff respectfully requests that this Court:

              a. Assume jurisdiction of this cause of action and the parties;




                                                Page 7 of 8
Case 1:19-cv-23086-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 8 of 8



            b. Issue a judgment declaring and finding that Defendant’s actions, practices and
               procedures as stated above constitute discrimination in violation of Plaintiff’s rights
               as secured by the Americans with Disabilities Act, 29 U.S.C. §1201 et seq; and,

            c. Order Defendant to make Plaintiff whole, as he was adversely affected by the
               activities described herein, by providing lost wages, compensatory damages,
               punitive damages, prejudgment interest, and any other damages allowed in action
               under the Americans with Disabilities Act, 29 U.S.C. §1201 et seq; and,


            d. Enter an award and judgment for attorney’s fees and costs, and all other further
               relief that this Court deems necessary and proper.



                                   DEMAND FOR JURY TRIAL

     Plaintiff ALEXANDER MOORE hereby demands a jury trial as to all issues triable by a jury.

        Respectfully submitted,

                                                       The Harris Law Firm Group, P.A.
                                                       201 South Biscayne Blvd., Suite 2700
                                                       Miami, Florida 33131
                                                       Tel.: 305.536.6131
                                                       Fax.: 305.536.6130

                                               By:     /s/Robert N. Harris
                                                       Robert Newton Harris, Esq.
                                                       Fla. Bar. No.: 87671
                                                       robert@harrislawinfo.com




                                              Page 8 of 8
